Citation Nr: 1135199	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-06 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right bundle branch block, claimed as a heart condition, to include secondary to service-connected hypertension. 

2. Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1982 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision in which the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  The appeal has subsequently been transferred to the Jackson, Mississippi, RO.

This matter was previously remanded by the Board for further development in March 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the issue of entitlement to service connection for a left wrist disability, to include as secondary to a service-connected disability was remanded along with the issues named above.  However in November 2010, the Appeals Management Center (AMC) in Washington, DC, granted the Veteran's appeal at a 20 percent disability rating, effective May 26, 2006.  Therefore, as service connection has been granted, this issue is no longer before the Board for further review and will not be discussed in this decision.

The Veteran is currently service connected for medial nerve entrapment, claimed as left wrist condition at 20 percent disability rating; degenerative joint disease, bilateral foot, claimed as right foot pain at 10 percent disability rating; degenerative disc disease, L3-4, L5-S1, lumbar spine, at 10 percent disability rating; tinnitus at 1- percent disability rating; essential hypertension at 10 percent disability rating; status post excision ganglion cyst, right wrist at a noncompensable rating; and right carpal tunnel syndrome, status post right carpal tunnel release with residual pain and mild weakness, right hand, at a noncompensable rating.





FINDINGS OF FACT

1. The Veteran's right bundle branch block was not incurred in service, is not related to service, or any incident therein, and is not secondary to service-connected hypertension.

2. The evidence of record does not demonstrate that the Veteran is unemployable solely as a result of his service connected disabilities.


CONCLUSION OF LAW

1. The criteria for service connection for right bundle branch block, claimed as a heart condition, to include secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2010).

2. The criteria for a total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.358, 4.1, 4.3, 4.7 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In September 2006 and July 2008 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided notice of the effective date and disability rating regulations until after the initial adjudication, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id.

Furthermore a notice letter from the RO, dated in April 2010, provided the Veteran with an explanation of the type of evidence necessary to substantiate his TDIU claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  That notice letter was provided before the adjudication of the TDIU claim.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran was afforded a VA examination in July 2010 upon the Board's March 2010 remand instructions.  A medical opinion has been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 3 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for the heart condition on both direct and secondary bases.

In October 2006, the Veteran stated that he believed his duties as a boiler technician during his military service put his "body under severe stress and strain" which ultimately led to a diagnosis of right bundle branch block.  The Veteran also claimed that his heart condition may also be secondary to his service-connected hypertension.

According to the evidence of record, the Veteran's October 1981 entrance examination is silent of any treatment, diagnosis or complaint of a heart condition prior to entering service.  The Veteran's August 1984 medical examination as a diving applicant, did not report any abnormal heart conditions but did determine the Veteran was not qualified for diving.  Medical examination conducted in April 1991 and April 1997 was also silent for any heart abnormalities.  However, the Veteran's March 2005 separation examination noted the Veteran did have heart abnormalities.  The Veteran reported he had abnormal electrocardiograms in August 1984, April 1991, February 1994, and December 2002.  A branch bundle block was identified but no treatment was rendered.  The Board confirms that a right bundle branch block was noted in several electrocardiograms during the Veteran's military service.

The Veteran's post-service treatment record does not indicate any cardiovascular abnormality.  Namely, in September 2007, the Veteran's heart rate, rhythm, and sounds were normal and no murmurs were heard.  In addition, in February 2008, it was noted the Veteran had no cardiovascular symptoms, chest pains or discomfort, and no palpitations. 

Given the Veteran's diagnosis for right bundle branch block, the Board remanded this matter to afford the Veteran a VA examination.  In July 2010, the Veteran underwent a VA examination where he reported no history of lethal cardiac arrhythmia requiring an automated implantable cardioverter defibrillator or pacemaker.  He also denied any history of myocardial infract, congestive heart failure, trauma effecting the heart, or acute rheumatic heart disease.  An examination revealed regular rhythm without murmurs and no jugular venous distension or hepato-jugular reflux.  The Veteran's peripheral pulses were symmetrical and intact.  There was no peripheral edema, venostasis changes, varicose veins, and normal capillary refill.  The Veteran was diagnosed with right bundle branch block, where a June 2008 echocardiogram revealed an ejection fraction greater than 60 percent with no functional limitations.  

Upon examination and a review of the medical evidence within the claims file, the VA examiner provided the following opinion regarding the whether the Veteran's heart condition is directly related to his military service: 

[The Veteran] had an examination for Dive School on [August 30, 1984] and was found to have a right bundle branch block which is at least as likely than not a [congenital] finding.  He has no acute disease process during his [first] two year[s] of active duty service that is associated with acquired [right bundle branch block].  The causes of right bundle branch are idiopathic from chronic increased right ventricular pressures as pulmonary embolism, myocardial infarct, or myocarditis, pericarditis, long standing uncontrolled hypertension, cardiomyopathy, congenital heart disease, mechanical damage occurring during right-sided heart catherization, pulmonary fibrosis, chest trauma, and hyperkalemia.  He has had none of these conditions so his right bundle branch block is considered a benign congenital finding of no clinical significance... It is this examiner's opinion that it is as less likely than not that the [m]ilitary is directly related to this development of his right bundle branch block. 

As to whether the Veteran's diagnosis is secondary to his service-connected hypertension, the examiner opined:

[The Veteran] was diagnosed with hypertension 10-years after then having been known to have a benign [right bundle branch block.]  His current echocardiogram does not show one of the common side effects of hypertension; of left ventricular hypertrophy, right or left atrial dilation or enlargement.  It is this examiner's opinion that his right bundle branch block is as less likely secondary to hypertension.  His hypertension developed years after his benign right bundle branch block of no clinical significance. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's heart condition is not related to his active service and is not secondary to his service-connected hypertension.  As a result, service connection is not established.  

While the Veteran currently has a heart condition, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any heart condition and service.  Specifically, the July 2010 VA examination provided a negative nexus opinion as to the question of etiology and on the issue of aggravation.  

As to direct service connection, the examiner determined the Veteran's heart condition was congenital.  Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  However, there is no evidence the Veteran's heart condition was aggravated during service.  

Furthermore, the Veteran's service treatment reports and separation examination do not show treatment for a heart condition.  The Board also notes that despite a confirmation of the diagnosis at the July 2010 VA examination, the Veteran has not been treated since separation from service.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily again the claim on a direct basis.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).

As to entitlement to service connection secondary to his service-connected hypertension, the examiner determined it was not etiologically related as his hypertension developed years after his initial diagnosis for right bundle branch block.  

Although the Veteran believes his heart condition was caused by his service-connected hypertension, as a lay person, he is not competent to offer a medical diagnosis or to assert medical causation of his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, his opinion alone is insufficient to provide the requisite nexus between his heart condition and his service-connected hypertension.  Accordingly, absent competent medical evidence linking the two disorders, the criteria for service connection on a secondary basis have not been met.  

Taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's heart condition, his military service, and his service-connected hypertension, and the Board concludes that service connection for right bundle branch block is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

A veteran will be entitled to TDIU benefits upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service- connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In this case, the Veteran is service connected medial nerve entrapment, claimed as left wrist condition at 20 percent disability rating; degenerative joint disease, bilateral foot, claimed as right foot pain at 10 percent disability rating; degenerative disc disease, L3-4, L5-S1, lumbar spine, at 10 percent disability rating; tinnitus at 1- percent disability rating; essential hypertension at 10 percent disability rating; status post excision ganglion cyst, right wrist at a noncompensable rating; and right carpal tunnel syndrome, status post right carpal tunnel release with residual pain and mild weakness, right hand, at a noncompensable rating.  Accordingly, the Veteran's combined rating was 50 percent from November 1, 2006.  Therefore, the Board finds that the Veteran does not meet the schedular requirements for entitlement to a TDIU.  As such, entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(a) is denied.

While the Veteran does not meet the minimum rating requirements for a finding of TDIU, entitlement to TDIU benefits may still be considered on an extraschedular basis by the Director of the Compensation and Pension Service when the evidence demonstrates that a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

According to the evidence of record, at the August 2008 VA examination, the Veteran stated he was employed fulltime as the Superintendent of Public Works for the city of D'Iberville.  He stated he did not have any impediments to his occupation regarding his back.  He stated he could perform his job overall but  "can only do about five minutes of computer work without developing significant right wrist and hand pain."  There was no objective medical evidence the Veteran was occupationally impaired.

At the July 2010 VA examination, the Veteran reported he was still currently employed as a Superintendent of Public Works.  The Veteran reported that his right and left carpal tunnel syndrome reduced his productivity and efficiency.  He further reported he did not have any impediments to activities of daily living and he had never been hospitalized or placed on bed rest for his conditions.  Importantly, there is no objective medical evidence at this time that the Veteran was occupationally impaired. 

Based on the above evidence, the Board finds that the evidence of record does not show that the Veteran is "unable to secure or follow a substantially gainful occupation."  See 38 C.F.R. § 4.16(a).  Namely, the recent VA examination, discussed above, did not find the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining gainful employment.  Significantly, the Veteran was employed fulltime.

The Board has considered the statements made by the Veteran.  Because a layperson is competent to establish the presence of observable symptomatology, the Board finds the Veteran is competent to state the affects of the Veteran's service connected disabilities in his ability to find employment and finds the statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board finds these statements have limited probative value as to the claim for TDIU as they not qualified to render medical determinations.  Lay persons are not competent to opine as to medical etiology or render medical opinions.  Id.; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds that the lay statements are outweighed by the August 2008 and July 2010 VA examinations.

The Board concludes that the preponderance of the competent and probative evidence is against the claim that the Veteran is currently unable to secure or follow a substantially gainful occupation, by reason of the service connected disabilities.   As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and entitlement to TDIU due to service-connected disabilities is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right bundle branch block, claimed as a heart condition, to include secondary to service-connected hypertension, is denied.

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


